Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 4-20 are allowed. The prior art does not disclose a testing device having a combination of  a carrier having a first side and a second side opposing the first side, wherein the carrier comprises a groove formed on the second side and a functioning hole formed on the first side and being in communication with the groove;  a conductive element disposed in the carrier and being in communication with the first side and the second side; a first circuit structure detachably disposed on the first side of the carrier and electrically connected to the conductive element; a supporting part loosely fitted to the second side of the carrier; and a second circuit structure detachably disposed on the supporting part and electrically connected to the conductive element as recited in claim 1. Claims 4-20 depend from allowed claim 1, they are also allowed accordingly.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Trotta et al (PG-Pub#2021/0033668) disclose antenna in package production test.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964.  The examiner can normally be reached on M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867